DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 01/06/2022 is acknowledged.
Claims 4-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/06/2022.
Claims 1-3 are being examined on the merits.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Chichlowski (US20160095339) and Owens (Nutrition Support After Neonatal Cardiac Surgery, Nutrition in Clinical Practice, Vol 24, Number 2, April/May 2009, 242-249).
Chichlowski’s general disclosure is to a method and nutritional composition for improving the microbiome and metabolic profile of a pediatric subject (see abstract).
Regarding claims 1-3, Chichlowski teaches a nutritional composition (see 0017) which comprises powdered milk (see 0123) to be administered to infants (see 0019, 0021, 0024) and is up to about 7 g/100 kCal of protein or protein equivalent source (see abstract) which is about 55-60 kCal: 3.0-4.0 g.  

Owen’s general disclosure is about nutrition support after neonatal cardiac surgery (see abstract).
Owen teaches that a neonate undergoing cardiopulmonary bypass surgery experiences a more profound metabolic response to stress than that seen in older children and adults undergoing surgery. However, compared with older children and adults, the neonate has less metabolic reserves and is extremely vulnerable to the negative metabolic impact induced by stress, which can lead to suboptimal wound healing and growth failure (see abstract). 
Owen continues to teach that the suggested postoperative nutrition goals for energy for neonates after cardiac surgery are 55-60 kCal/kg/d (basal energy/REE) and a goal of 90-100 kcal/kg/d with protein at 3-3.5 g/kg/d. Although Chichlowski and Owen do not teach the protein at 4.0 g/100 mL. Owen teaches that a useful method of determining energy demands due to stressed states would be to monitor the C-reactive protein levels and that after cardiopulmonary bypass neonates are at an elevated risk of an exaggerated inflammatory response in which lean body mass and deterioration of organ function and malnutrition may occur (see page 2, metabolic consequences after cardiac surgery in the neonate).

There would be a reasonable expectation of success in arriving at the instant invention because the prior art has disclosed what the energy demands for neonates are after congenital heart disease surgery and optimizing the protein content up to only 0.5 g more would be something that is easily obtainable and with a high probability of success by a person having ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655   

/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655